Citation Nr: 0602233	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to exposure to 
asbestos.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In December 2005, the veteran testified at a 
Board videoconference hearing.  


FINDING OF FACT

A chronic respiratory disability, currently diagnosed as 
chronic obstructive pulmonary disease, was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is COPD otherwise related to active duty 
service, including any exposure to asbestos during such 
service.


CONCLUSION OF LAW

A respiratory disability, currently diagnosed as COPD, was 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was initially provided notice of the VCAA 
in March 2003, which was prior to the January 2004 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2003 letter and a March 2004 letter, as 
well as the February 2004 statement of the case, the RO 
informed the appellant of the applicable laws and regulations 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also notes 
that the letters implicitly notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession.  In this regard, the appellant was advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The RO obtained VA 
medical records and afforded the veteran a VA examination 
during this appeal period.  In addition, the appellant was 
offered the opportunity to request a hearing which he 
attended in December 2005.  The Board notes that neither the 
appellant nor his representative has identified any existing 
pertinent evidence that is necessary for a fair adjudication 
of this claim that has not been obtained.  In fact, the 
appellant stated in writing in March 2004 that he had no 
additional evidence to offer.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

The veteran's service medical records are devoid of 
complaints or treatment of a respiratory nature.  Chest x-
rays performed during his separation examination in January 
1946 show no essential deviation from normal.  X-rays 
performed during the veteran's reserve duty with the United 
States Naval Reserve Training Center in March 1954, April 
1958, April 1959, and September 1961 revealed negative 
results.  

In April 1991, the veteran filed a claim for nonservice-
connected pension benefits.  His listed disabilities did 
include a respiratory disability.  

A VA examination was conducted in May 1991 at which time 
chest x-ray studies revealed chronic obstructive pulmonary 
disease.  On examination the veteran's lungs were clear to 
auscultation and percussion.  There were no rales, wheezes or 
rhonchi noted.

Private hospital records from E. Thomason General Hospital in 
July 1989 reflect an admitting diagnosis of confusion.  They 
also reveal chest x-ray findings in the left lower lobe of 
pneumonia versus a mass.  

VA outpatient records include a January 2002 treatment record 
showing that the veteran was seen for a fever and severe 
cough.  He was assessed as having acute bronchitis versus 
pneumonia.  

In December 2002, the veteran filed a claim for service 
connection for "disabilities caused secondary to 
'asbestos.'"  He explained that he had been a fire fighter 
in service and his fire fighting equipment consisted of an 
extremely heavy anti fire asbestos suit.  He said the suits 
would tear causing the asbestos particles to spill out.  He 
also used a chemical spray compound to put out the fires.  

The veteran underwent a VA respiratory examination in October 
2003 for COPD.  He reported that he was not currently being 
treated with oxygen, inhalers or oral medication for COPD or 
frequent infections.  He reported a chronic cough productive 
of sputum and dyspnea on exertion within a 1/2 block.  The 
examiner diagnosed the veteran as having mild COPD.  He 
opined that based on the objective and test findings and 
interview with the veteran, the veteran's pulmonary condition 
was not secondary to asbestos exposure but was secondary to 
tobacco abuse.  The examiner diagnosed the veteran as having 
mild COPD.  He opined that based on the objective and test 
findings and interview with the veteran, the veteran's 
pulmonary condition was not secondary to asbestos exposure 
but was secondary to tobacco abuse.

In December 2003, pulmonary function tests were performed 
revealing an airway obstruction and a diffusion defect 
suggesting emphysema.  The response to bronchodilators 
indicated a reversible component and the results were 
consistent with the referral diagnosis (of COPD).  

In a notice of disagreement dated in February 2004, the 
veteran said that his doctor had informed him that his 
problems were due to heavy smoking in service and that he 
never smoked prior to service.  He added that he unknowingly 
became addicted to nicotine and that at no point did his 
doctors tell him his condition was due to emphysema.  

During a December 2005 Board videoconference hearing, the 
veteran testified that he wore "asbestos suits" in service 
in the fire department and had the suits stayed with them in 
their quarters where they slept.  He said the suits were 
never inspected so there was no way of knowing if they broke.  
He later confirmed that he had seen some breaks in the 
uniforms and saw some "like cotton coming out of them."  He 
said he was a fireman 90 percent of the time in service.  His 
representative stated, on the veteran's behalf, that the 
veteran took up smoking in service and became addicted to 
nicotine.  

III.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for disability 
proximately due to or the result of a service-connected 
disorder.  38 C.F.R. § 3.310. 

There is no specific statutory or regulatory criteria 
governing claims of entitlement to service connection for 
residuals of asbestos exposure.  McGinty v. Brown, 4 Vet. 
App. 428, 432-33 (1993).  Likewise, applicable criteria 
provide no presumption of service connection for asbestos 
exposure claims.  See Dyment v. West, 13 Vet. App. 141, 145 
(1999) (holding that M21-1 does not create a presumption of 
exposure to asbestos solely from shipboard service).

However, VA has provided guidelines for the adjudication of 
asbestos exposure claims in the Adjudication Procedure Manual 
M21-1 (M21-1), Part VI, Par. 7.21. The VA General Counsel has 
held that these M21-1 guidelines establish claim development 
procedures which adjudicators are required to follow in 
claims involving asbestos-related diseases.  VAOPGCPREC 4-
2000; 65 Fed. Reg. 33422 (2000).

Specifically, these guidelines provide that VA must determine 
whether military records demonstrate evidence of exposure to 
asbestos in service and whether there is pre- or post-service 
evidence of asbestos exposure.  Then, VA must determine the 
relationship between the claimed diseases and such asbestos 
exposure, keeping in mind latency and exposure information 
provided in M21-1, Part VI, Par. 7.21(b). This information 
provides that the latency period varies from 10 to 45 years 
between first exposure and development of the disease.  The 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  

VA recognizes that inhalation of asbestos fibers can produce 
fibrosis and tumors. The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Veterans Benefits 
Administration Manual M21-1, part VI, paragraph 7.21(a)(1).

The veteran attributes his respiratory disability, namely 
chronic obstructive pulmonary disease (COPD), to asbestos 
exposure in service.  As far as exposure, the veteran said 
that he was a fireman in service 90 percent of the time and 
wore asbestos suits, which were kept in his quarters.  There 
is no direct evidence that supports asbestos exposure in 
service.  Nonetheless, even assuming that the veteran was 
exposed to asbestos in service, there is no medical evidence 
that he has developed asbestosis, the condition caused by the 
inhalation of asbestos fibers, or any other lung disability 
indicative of asbestos exposure.  

The veteran's service medical records are devoid of 
complaints or treatment for respiratory problems, including 
January 1946 separation examination report.  Moreover, chest 
x-rays taken at separation showed no essential deviation from 
normal.  In addition, United States Naval Reserve records 
from 1954 to 1961 include normal chest x-ray reports.  

The first postservice diagnosis of a respiratory disability, 
namely COPD, is noted on a May 1991 VA examination report, 
more than 40 years after service.  This diagnosis is also 
noted on an October 2003 VA respiratory examination report as 
mild COPD.  Regarding the etiology of this diagnosis, the 
October 2003 examiner opined that it was not related to 
asbestos exposure but was secondary to tobacco abuse.  He 
based his opinion on the objective and diagnostic clinical 
findings, as well as on an interview with the veteran and 
physical examination.  

In regard to tobacco abuse, the veteran contends that he 
began smoking in service and became addicted to nicotine.  
However, for claims received by VA after June 9, 1998, a 
disability will not be considered service connected on the 
basis that it resulted from injury or disease attributable to 
the veteran's use of tobacco products during service.  38 
U.S.C.A. § 1103; 38 C.F.R. § 3.300(a)(c).  Such is the case 
here.  That is, the veteran filed his initial claim giving 
rise to this appeal after June 1998, in December 2002.

In view of the foregoing, the Board finds that the evidence 
does not demonstrate that the veteran's respiratory 
disability, namely COPD, is due to an injury or disease 
incurred in, aggravated by, or otherwise related to service, 
including exposure to asbestos.  

The veteran's belief that he has COPD due to service does not 
constitute probative evidence of such a fact since the 
resolution of issues which involve medical knowledge, such as 
the diagnosis of disability and determination of medical 
etiology, must be addressed by medically trained individuals.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In sum, the preponderance of the evidence is against a 
finding that the veteran's COPD was manifested during service 
or for many years thereafter, or that it is in any manner 
related to his active duty service.  The Board is therefore 
compelled to conclude that service connection for COPD is not 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Service connection for COPD, claimed as secondary to asbestos 
exposure, is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


